380 U.S. 249 (1965)
HUGHES TOOL CO.
v.
TRANS WORLD AIRLINES, INC., ET AL.
No. 501.
Supreme Court of United States.
Argued March 4, 1965.
Decided March 8, 1965.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Chester C. Davis argued the cause for petitioner. With him on the briefs were Paul A. Porter, Victor H. Kramer, Abe Krash, Dennis G. Lyons, Werner J. Kronstein and Daniel A. Rezneck.
Bruce Bromley argued the cause for respondents. With him on the brief for the Equitable Life Assurance Society of the United States et al. were William C. Chanler, William M. Bradner, Jr., and Edward R. Neaher. On the brief for Trans World Airlines, Inc., was John F. Sonnett.
Acting Solicitor General Spritzer, Assistant Attorney General Orrick, Lionel Kestenbaum, O. D. Ozment and Robert L. Toomey filed a memorandum for the Civil Aeronautics Board, as amicus curiae.
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.